Citation Nr: 1122102	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for substance (alcohol) abuse secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals, liver transplant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011 the Board sought an advisory medical opinion from a psychiatrist and an infectious disease specialist from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran's substance abuse has been shown to be related to/a symptom of his service-connected PTSD.

2.  The Veteran's hepatitis C was not manifested in, and is not shown to be related to, his service, or to have been caused or aggravated by a service-connected disability.  

3.  As a result (in substantial part at least) of his alcohol abuse, the Veteran developed cirrhosis and required a liver transplant. 


CONCLUSIONS OF LAW

1.  Secondary service connection for alcohol abuse is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2010).

2.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Secondary service connection for residuals, liver transplant, is warranted.  38 C.F.R. § 3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the claims of service connection for substance abuse and residuals, liver transplant, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA as to these issues; any notice defect or duty to assist omission is harmless.  Regarding the claim of service connection for hepatitis C, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA is responsible for providing, and the evidence he is responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records, including records from the Social Security Administration, have been secured.  In January 2011, the Board sought a VHA medical advisory opinion (from an infectious disease specialist and a psychiatrist).  The opinions received are adequate for rating purposes, as they reflect familiarity with the record, and include a detailed explanation of rationale, with citation to medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in this matter that remains outstanding.  VA's duty to assist is met.  




Legal Criteria, Factual Background, and Analysis

The Veteran claims, in essence, that his PTSD caused him to self-medicate with alcohol and drug abuse, which caused his hepatitis C, ultimately requiring a liver transplant.  He alternatively claims that his hepatitis C is the result of exposure to bloody bodies, a head wound, shared razors, and jet injector vaccinations in service.

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Substance Abuse

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

The Veteran's postservice treament records note his history of alcohol abuse since his separation from military service, including a July 2001 notation that he was well until 1997 when he presented with hematemesis after an alcohol binge.  His PTSD is service-connected.  Therefore, what remains necessary to establish secondary service connection for substance abuse is that it must be shown to have been caused or aggravated by the PTSD.

A September 1999 joint statement from the Hines VA PTSD clinical team (PCT) section chief/physician and licensed clinical social worker/PCT program coordinator states that the Veteran met the criteria of PTSD and identified alcohol dependency as a psychiatric co-morbid disorder.  

In January 2011, the Board sought a VHA medical advisory opinion from a psychiatrist as to whether, based on the factual evidence of record, it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's substance and alcohol abuse is a symptom of (and secondary to) his service-connected PTSD or whether it is primary substance and alcohol abuse (which would be noncompensable).

In an opinion received in March 2011, a staff psychiatrist from a VA Medical Center (VAMC) reviewed the Veteran's medical history as well as the relevant literature and explained that "PTSD is a co-morbid disorder and it is often co-morbid with Alcohol Dependence.  While it is possible to have PTSD and not have a diagnosis of Substance Dependence, clinical experience with a veteran population suggests that many PTSD patients do in fact struggle with significant substance use and often times use the substance to help control the symptoms of PTSD."  The medical expert explained that the literature supports the clinical experience of the co-morbidity of PTSD with a report of 80 percent of PTSD patients having another AXIS 1 Disorder; alcohol addiction is noted as the most common co-morbid disorder among men with PTSD; disorders of alcohol use are higher in PTSD patients than in the general population; among Vietnam veterans the onset of alcohol use and PTSD symptoms are related particularly as it relates to the hyperarousal symptoms of PTSD; patients with PTSD also indicate alcohol as an effective way to help with PTSD symptoms; and the literature indicates a higher rate of PTSD, Major Depression, and Alcohol misuse in comparing individuals for periods post-deployment with period prior to deployment.  The medical expert also explained that relevant information from the Veteran's chart indicated a long history of PTSD relating to traumatic experiences in Vietnam with significant re-experiencing symptoms.  Specifically, the medical expert noted that the Veteran had a history of difficulty with sleep (related to a 1979 accident as well as being in Vietnam) and that he had reported that this was the reason for his use of substances.  The medical expert explained that sleep difficulties are primarily categorized under hyperarousal symptoms of PTSD which are related to the onset of alcohol use.  Lastly, the medical expert noted that, from review of the Veteran's chart, it is not possible to tease out presence or absence of Alcohol Dependence or the degree of potential alcohol intake prior to his time in service in Vietnan.

The medical expert concluded noted that "it is generally impossible to know with certainty whether a patient's Alcohol Dependence relates directly to his PTSD or whether it is a fully independent event. ... But, clinical experience definitely supports the report in the literature that patients often use alcohol to help decrease symptoms of PTSD, which is also consistent with this patient's report in the 1990's per review of his chart."  The medical expert opined that "it is in fact likely that patient's PTSD resulted in his increased use of alcohol to help decrease his PTSD symptoms."  The medical expert further commented that "[w]hile it is difficult to make an absolute judgment in this regard, there is the likelihood that the patient's alcohol dependence is secondary to his PTSD.  In short, the answer to the Board's question as it relates to the question posed for the psychiatric opinion is that there is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's alcohol abuse since his discharge from service is a symptom of (and secondary to) his service connected PTSD."  

With resolution of reasonable doubt in the Veteran's favor, as required, such medical evidence suffices to establish the requisite nexus.  Significantly, the Board finds no reason to question the opinion of the VHA expert given his training and experience, and that his opinion was based on a thorough review of the claims file and was accompanied by an explanation of the rationale for the opinion, with citation to medical literature.

Accordingly, the Board concludes that the competent evidence of record supports the Veteran's claim, and that service connection for alcohol abuse as secondary to service-connected PTSD is warranted.

Hepatitis C

The evidence shows that the Veteran has hepatitis C, as such disability is noted in VA and private treatment records.  As decided above, he has established service connection for alcohol abuse as secondary to his service-connected PTSD.  What remains to be established is that the hepatitis C was caused or aggravated by the service-connected alcohol abuse, or by other claimed service-related etiological factors.

In January 2011, the Board also sought a VHA medical advisory opinion from an infectious disease specialist as to whether it is at least as likely as not that any current hepatitis C/liver disease was caused by the Veteran's service-connected PTSD, including substance and alcohol abuse.  

In March 2011, a physician from the infectious disease department of a VAMC stated that he had reviewed the Veteran's medical records as well as the psychiatry specialist's opinion regarding the hepatitis C, alcohol use and PTSD.  The medical expert noted studies regarding the causes of hepatitis C, and found, in essence, that the Veteran's hepatitis C is unrelated to his service or to his service connected PTSD with alcohol abuse.  Regarding the Veteran's alternative theory of entitlement, that his hepatitis C is the result of exposure to infected blood/blood products in service, the medical expert opined that razors, sutures, and suture needles are an ineffective vector for transmission; casual exposure of intact skin to infected blood or body parts is insufficient to produce a hepatitis C infection; and although jet injector use (vaccinations) can be associated with hepatitis C transmission, this is usually recognized in an outbreak situation where there has been a breach in standard operating procedure.  Thus, the VHA medical expert's opinion is against the Veteran's claim that his hepatitic C is secondary to his service-connected PTSD and alcohol abuse .  The Veteran has presented no competent (medical) evidence to the contrary.  His own statements (that his hepatitis C is the result of exposure to infected blood in service or is secondary to PTSD/alcohol abuse are not competent evidence; he is a layperson and lacks the training to opine in a matter that is beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C.  Therefore, the claim must be denied.

Liver Transplant

Private treatment records show that the Veteran underwent a liver transplant in October 2001 due to end-stage liver disease secondary to hepatitis C and alcoholic cirrhosis.  In March 2011, a VA infectious disease expert opined that moderate to heavy alcohol consumption has clearly been shown to accelerate liver fibrosis and the progression of cirrhosis.  The medical expert concluded that it is the combination of alcohol excess and hepatitis C which produced the cirrhosis.  Alcohol and hepatitis C acted "synergistically" to promote cirrhosis.  "Thus, there is at least a 50% possibility that the alcohol excess contributed to the cirrhosis and the [Veteran's] need for transplant."  

With resolution of reasonable doubt in the Veteran's favor, as required, such medical evidence suffices to establish the requisite nexus between the Veteran's need for a liver transplant and his now service-connected alcohol abuse.  Therefore, secondary service connection for liver transplant residuals is warranted.





ORDER

Secondary service connection for alcohol abuse is granted.

Service connection for hepatitis C is denied.

Secondary service connection for liver transplant residuals is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


